    Case: 1:21-cv-00135 Document #: 52 Filed: 05/07/21 Page 1 of 3 PageID #:528




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                )
                                                )
 In re: Clearview AI, Inc. Consumer             )   Case No. 1:21-cv-00135
 Privacy Litigation                             )
                                                )   Hon. Sharon Johnson Coleman
                                                )
                                                )


     JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS ROCKY
   MOUNTAIN DATA ANALYTICS LLC AND THOMAS MULCAIRE TO ANSWER
     OR OTHERWISE RESPOND TO THE CONSOLIDATED CLASS ACTION
                           COMPLAINT

       Plaintiffs and Defendants Rocky Mountain Data Analytics LLC and Thomas Mulcaire,

by and through their respective undersigned counsel agree and stipulate as follows:

       WHEREAS, on March 24, 2021, the Court ordered Defendants Clearview AI, Inc., Hoan

Ton-That, and Richard Schwartz to answer or otherwise respond to Plaintiffs’, then-forthcoming,

consolidated class action complaint by May 24, 2021, ECF No. 28 (the “March 24, 2021

Order”);

       WHEREAS, on April 9, 2021, Plaintiffs filed a Consolidated Class Action Complaint

(the “Complaint”), adding Rocky Mountain Data Analytics LLC and Thomas Mulcaire as
Defendants;

       WHEREAS, on April 19, 2021, the Summons and Complaint was served upon

Defendant Rocky Mountain Data Analytics LLC;

       WHEREAS, on May 6, 2021, the undersigned counsel for Defendant Thomas Mulcaire

agreed to accept service of the Summons and Complaint on Thomas Mulcaire’s behalf—subject

to a reservation of rights as to all defenses (except as to adequacy of service), including but not

limited to personal jurisdiction and venue.

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel that Defendants Rocky Mountain Data Analytics LLC and Thomas Mulcaire shall
    Case: 1:21-cv-00135 Document #: 52 Filed: 05/07/21 Page 2 of 3 PageID #:529




answer or otherwise respond to the Complaint by May 24, 2021, in accordance with the briefing

schedule set forth in the March 24, 2021 Order. Defendants Rocky Mountain Data Analytics

LLC and Thomas Mulcaire have not made any previous requests for adjournments or extensions.

Defendants reserve the right to raise any applicable defenses, except adequacy of service.


Dated: May 7, 2021

 /s/ Scott R. Drury                                 /s/ Floyd Abrams
 Scott R. Drury                                     Floyd Abrams
 Mike Kanovitz                                      Joel Kurtzberg
 Loevy & Loevy                                      Cahill Gordon & Reindel LLP
 311 N. Aberdeen, 3rd Floor                         32 Old Slip
 Chicago, IL 60607                                  New York, New York 10005
 312.243.5900                                       Phone: (212) 701-3000
 drury@loevy.com                                    fabrams@cahill.com
                                                    jkurtzberg@cahill.com
 Plaintiffs’ Lead Class Counsel
                                                    Lee Wolosky (admitted pro hac vice)
                                                    Andrew J. Lichtman (pro hac vice pending)
                                                    Jenner & Block LLP
                                                    919 Third Avenue
                                                    New York, New York 10022-3908
                                                    Phone: (212) 891-1600
                                                    lwolosky@jenner.com
                                                    alichtman@jenner.com

                                                    Howard S. Suskin
                                                    David P. Saunders
                                                    Jenner & Block LLP
                                                    353 North Clark Street
                                                    Chicago, Illinois 60654
                                                    Phone: (312) 222-9350
                                                    hsuskin@jenner.com
                                                    dsaunders@jenner.com

                                                    Attorneys for Defendants Clearview AI, Inc.,
                                                    Hoan Ton-That, Richard Schwartz, Rocky
                                                    Mountain Data Analytics LLC, and Thomas
                                                    Mulcaire

SO ORDERED this ___ day of _________, 2021




                                                2
    Case: 1:21-cv-00135 Document #: 52 Filed: 05/07/21 Page 3 of 3 PageID #:530




                                   CERTIFICATE OF SERVICE

          I certify that on May 7, 2021 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.



                                                               By: /s/ Floyd Abrams
                                                                   Floyd Abrams
